[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO MODIFY (NO. 135.00)
The parties testified concerning the motion to modify. The husband's gross earnings on October 11, 1990 was $418.00. His net was $343.95. His gross shown on his affidavit of May 8, 1992 is $500.55. His net is $366.84.
The court finds that the computations submitted by the wife's attorney are the more accurate of the computations submitted. Accordingly, the court finds that the husband's obligation for child support is $112.18 under the guidelines.
It is further clear that the wife received no alimony despite a marriage in excess of 20 years. The court finds that it would be inequitable to follow the guidelines under these circumstances and deviates from the guidelines to continue the $125.00 a week support order. The court finds it would be in the best interests of the children to continue the support at that level.
Accordingly, the motion to modify is denied.
EDWARD KARAZIN, JR., JUDGE